SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-51093 KEARNY FINANCIAL CORP. (Exact name of registrant as specified in its charter) UNITED STATES 22-3803741 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 120 Passaic Ave., Fairfield, New Jersey 07004-3510 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 973-244-4500 Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No[X] The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: November 4, 2011. $0.10 par value common stock-67,296,871 shares outstanding KEARNY FINANCIAL CORP. AND SUBSIDIARIES INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Statements of Financial Condition at September 30, 2011 and June 30, 2011 (Unaudited) 1 Consolidated Statements of Operations for the Three Months Ended September 30, 2011 and September 30, 2010 (Unaudited) 2-3 Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended September 30, 2011 and September 30, 2010 (Unaudited) 4-5 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2011 and September 30, 2010 (Unaudited) 6-7 Notes to Consolidated Financial Statements (Unaudited) 8-54 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 55-75 Item 3: Quantitative and Qualitative Disclosure About Market Risk 76-83 Item 4: Controls and Procedures 84 PART II - OTHER INFORMATION 85-87 SIGNATURES 88 KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In Thousands, Except Share and Per Share Data, Unaudited) September 30, June 30, Assets Cash and amounts due from depository institutions $ $ Interest-bearing deposits in other banks Cash and Cash Equivalents Securities available for sale (amortized cost $20,284 and $46,145) Securities held to maturity (estimated fair value $76,820 and $107,052) Loans receivable, including unamortized yield adjustments of $(917) and $(1,021) Less allowance for loan losses ) ) Net Loans Receivable Mortgage-backed securities available for sale (amortized cost $1,047,989 and $1,032,407) Mortgage-backed securities held to maturity (estimated fair value $1,381 and $1,416) Premises and equipment Federal Home Loan Bank of New York (“FHLB”) stock Interest receivable Goodwill Bank owned life insurance Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest-bearing $ $ Interest-bearing Total Deposits Borrowings Advance payments by borrowers for taxes Deferred income tax liabilities, net Other liabilities Total Liabilities Stockholders’ Equity Preferred stock $0.10 par value, 25,000,000 shares authorized; none issued and outstanding - - Common stock $0.10 par value, 75,000,000 shares authorized; 72,737,500 shares issued; 67,560,871 and 67,851,077 shares outstanding, respectively Paid-in capital Retained earnings Unearned Employee Stock Ownership Plan shares; 787,989 shares and 824,352 shares, respectively ) ) Treasury stock, at cost; 5,176,629 shares and 4,886,423 shares, respectively ) ) Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. - 1 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Data, Unaudited) Three Months Ended September 30, Interest Income Loans $ $ Mortgage-backed securities Securities: Taxable Tax-exempt 44 Other interest-earning assets Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income Fees and service charges Gain on sale of loans - Income from bank owned life insurance Electronic banking fees and charges Loss from REO operations ) ) Miscellaneous 35 26 Total Non-Interest Income Non-Interest Expenses Salaries and employee benefits Net occupancy expense of premises Equipment and systems Advertising and marketing Federal deposit insurance premium Directors’ compensation Merger-related expenses - 40 Miscellaneous Total Non-Interest Expenses $ $ - 2 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Continued) (In Thousands, Except Per Share Data, Unaudited) Three Months Ended September 30, Income Before Income Taxes $ $ Income Taxes Net Income $ $ Net Income per Common Share (EPS): Basic and Diluted $ $ Weighted Average Number of Common Shares Outstanding: Basic and Diluted Dividends Declared Per Common Share $ $ See notes to consolidated financial statements. - 3 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Three Months Ended September 30, 2010 (In Thousands, Except Per Share Data, Unaudited) Unearned Other Common Stock Paid-In Retained ESOP Treasury Comprehensive Shares Amount Capital Earnings Shares Stock Income Total Balance - June 30, 2010 $ ) $ ) $ $ Comprehensive income: Net income - Unrealized loss on securities available for sale, net of deferred income tax benefit of $531 - ) ) Benefit plans, net of deferred income tax benefit of $10 - ) ) Total Comprehensive income ESOP shares committed to be released (36 shares) - - ) - - - Dividends contributed for payment of ESOP loan - - 32 - 32 Stock option expense - Treasury stock purchases ) - ) - ) Restricted stock plan shares earned (63 shares) - Tax effect from stock based compensation - - 5 - 5 Cash dividends declared ($0.05/ public share) - - - ) - - - ) Balance - September 30, 2010 $ ) $ ) $ $ See notes to consolidated financial statements. - 4 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Three Months Ended September 30, 2011 (In Thousands, Except Per Share Data, Unaudited) Unearned Other Common Stock Paid-In Retained ESOP Treasury Comprehensive Shares Amount Capital Earnings Shares Stock Income Total Balance - June 30, 2011 $ ) $ ) $ $ Comprehensive income: Net income - Unrealized gain on securities available for sale, net of deferred income tax expense of $2,990 - Benefit plans, net of deferred income tax expense of $120 - Total Comprehensive income ESOP shares committed to be released (36 shares) - - ) - - - Dividends contributed for payment of ESOP loan - - 36 - 36 Stock option expense - - 11 - 11 Treasury stock purchases ) - ) - ) Restricted stock plan shares earned (4 shares) - - 42 - 42 Cash dividends declared ($0.05/ public share) - - - ) - - - ) Balance - September 30, 2011 $ ) $ ) $ $ See notes to consolidated financial statements. - 5 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands, Unaudited) ThreeMonths Ended September 30, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of premises and equipment Net amortization of premiums, discounts and loan fees and costs Deferred income taxes ) ) Amortization of intangible assets 41 - Amortization of benefit plans’ unrecognized net loss 10 17 Provision for loan losses Loss on write-down of real estate owned 36 14 Realized gain on sale of loans ) - Proceeds from sale of loans - Increase in cash surrender value of bank owned life insurance ) ) ESOP, stock option plan and restricted stock plan expenses Decrease in interest receivable 40 Decrease in other assets Decrease in interest payable ) (3
